            CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 1 of 38




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                       )
              Plaintiff,                            )
                                                    )
            vs.                                     )            Crim. No. 18-150 (DWF/HB)
                                                    )
    MICHAEL HARI,                                   )
             Defendant.                             )


                  PROPOSED JURY INSTRUCTIONS OF DEFENDANT HARI


                                              I. Introduction

          Defendant Michael Hari respectfully submits these proposed jury instructions in

connection with the forthcoming trial proceedings.

                                   II. Authorities & Abbreviations

          Most proposed instructions presented here are paraphrased (with case-specific

modifications) from manuals of model jury instructions, listed and abbreviated as:

                             Manual of Model Jury Instructions                              Abbreviation
    Jud. Comm. on Model Jury Instr., Manual of Model Criminal Jury Instructions for        C.A.8 Crim.
    the District Courts of the Eighth Circuit (2017 & Supp. 2019) *                        Jury Instr. Man.
    O’Malley et al., Federal Jury Practice & Instructions                                  Fed. Jury
    (Westlaw 6th ed. 2019).                                                                Prac. & Instr.
    Sand et al., Modern Federal Jury Instructions—Criminal                                 Mod. Fed.
    (Matthew Bender Lexis ed. 2019)                                                        Jury Instr.
    Comm. On Pattern Jury Instr., Pattern Jury Instructions: Eleventh Circuit, Criminal    C.A.11 Patt.
    Cases with Annotations and Comments (Westlaw 2019)                                     Crim. Jury Instr.




*
    Available at: http://www.juryinstructions.ca8.uscourts.gov/criminal_instructions.htm

                                                        1
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 2 of 38




                         III. Proposed Instructions to the Jury

       Defendant Hari requests that the Court deliver the following instructions to the jury,

following the close of evidentiary presentations and final arguments. Though perhaps it

goes without saying, these are preliminary requests which may require modification,

addition, or deletion based upon the evidence and arguments presented at trial. Further,

most of these proposed instructions are modified from the cited source materials to fit the

facts and legal theories advanced in the case at hand. Last, additional instructions may be

needed, before and during trial proceedings.




                                               2
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 3 of 38




                                              1.

                Introduction to final charge—province of court and jury

Members of the Jury:

       Now that you have heard all of the evidence that is to be received in this trial and

each of the arguments of counsel it becomes my duty to give you the final instructions of

the Court as to the law that is applicable to this case. You should use these instructions to

guide you in your decisions.

       All of the instructions of law given to you by the Court—those given to you at the

beginning of the trial, those given to you during the trial, and these final instructions—

must guide and govern your deliberations.

       It is your duty as jurors to follow the law as stated in all of the instructions of the

Court and to apply these rules of law to the facts as you find them to be, from the evidence

received during the trial.

       Counsel have quite properly referred to some of the applicable rules of law in their

closing arguments to you. If, however, any difference appears to you between the law as

stated by counsel and that as stated by the Court in these instructions, you should rely upon

the instructions given to you by the Court.

       You are not to single out any one instruction alone as stating the law, but must

consider the instructions as a whole in reaching your decisions.

       Neither are you to be concerned with the wisdom of any rule of law stated by the

Court. Regardless of any opinion you may have as to what the law ought to be, it would be

a violation of your sworn duty to base any part of your verdict upon any other view or

                                              3
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 4 of 38




opinion of the law than that given in these instructions of the Court just as it would be a

violation of your sworn duty, as the judges of the facts, to base your verdict upon anything

but the evidence received in the case.

          You were chosen as juror for this trial in order to evaluate all of the evidence

received and to decide each of the factual questions presented by the allegations brought

by the government in the indictment and the plea of not guilty by the defendant.

          In resolving the issues presented to you for decision in this trial you must not be

persuaded by bias, prejudice, or sympathy for or against any of the parties to this case or

by any public opinion.

          Justice—through trial by jury—depends upon the willingness of each individual

juror to seek the truth from the same evidence presented to all the jurors here in the

courtroom and to arrive at a verdict by applying the same rules of law as now being given

to each of you in these instructions of the Court. *




*
    1A Fed. Jury Prac. & Instr. § 12:01 (Westlaw 2020)

                                                    4
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 5 of 38




                                               2.
                             Credibility of witnesses—generally

       You, as jurors, are the sole and exclusive judges of the credibility of each of the

witnesses called to testify in this case. And only you determine the importance or the

weight, if any, that their testimony deserves.

       After making your assessment concerning the credibility of a witness, you may

decide to believe all of that witness’s testimony, only a portion of it, or none of it. In making

your assessment of that witness, you should carefully scrutinize all of the testimony given

by that witness, the circumstances under which each witness has testified, and all of the

other evidence which tends to show whether a witness, in your opinion, is worthy of belief.

       Consider each witness’s intelligence, motive to falsify, state of mind, and

appearance and manner while on the witness stand. Consider the witness’s ability to

observe the matters as to which he or she has testified. Consider whether he or she

impresses you as having an accurate memory or recollection of these matters. Consider

also any relation a witness may bear to either side of the case, the manner in which each

witness might be affected by your verdict, and the extent to which, if at all, each witness is

either supported or contradicted by other evidence in the case.

       Inconsistencies or discrepancies in the testimony of a witness or between the

testimony of different witnesses may or may not cause you to disbelieve or discredit such

testimony. Two or more persons witnessing an incident or a transaction may simply see or

hear it differently. Innocent mis-recollection, like failure of recollection, is not an

uncommon human experience. In weighing the effect of a discrepancy, however, always

                                               5
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 6 of 38




consider whether it pertains to a matter of importance or an insignificant detail, and

consider whether the discrepancy results from innocent error or from intentional falsehood.

          After making your own judgment or assessment concerning the believability of a

witness, you can then attach such importance or weight to that testimony, if any, that you

feel it deserves. You will then be in a position to decide whether the government has proven

the charges beyond a reasonable doubt. *




*
    1A Fed. Jury Prac. & Instr. § 15:01 (Westlaw 2020)

                                                    6
         CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 7 of 38




                                                   3.

                          Credibility of witnesses—informal immunity

        You may hear the testimony of witnesses who have been promised that in exchange

for testifying truthfully, completely, and fully, they will not be prosecuted for any crimes

that he may have admitted either here in court or in interviews with the prosecutors. These

promises were not a formal order of immunity by the court, but rather were arranged

directly between the witnesses and the government.

        The government is permitted to make these kinds of promises and is entitled to call

as witnesses people to whom these promises are given. You are instructed that you may

convict a defendant on the basis of such a witness’s testimony alone, if you find that his

testimony proves the defendant guilty beyond a reasonable doubt.

        However, the testimony of a witness who has been promised that he will not be

prosecuted should be examined by you with greater care than the testimony of an ordinary

witness. You should scrutinize it closely to determine whether or not it is colored in such

a way as to place guilt upon the defendant in order to further the witness’s own interests;

for such a witness, confronted with the realization that she/he/they can win his own

freedom by helping to convict another, has a motive to falsify his testimony. Such

testimony should be received by you with suspicion and you may give it such weight, if

any, as you believe it deserves. *




*
 1 Mod. Fed. Jury Instr. ¶ 7.01, § 7-9 (Lexis 2019); see also 1A Fed. Jury Prac. & Instr. § 15:03
(Westlaw 2020).

                                                    7
         CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 8 of 38




                                                 4.

                         Credibility of witnesses—alleged accomplice

       An alleged accomplice is someone who claims to have participated in the

commission of a crime. Such testimony must be examined and weighed with greater care

than the testimony of a witness who does not claim to have participated in the commission

of the crime.

       The witnesses who fit this description are:

       [List of Names – to be inserted at trial]

       The fact that an alleged accomplice has entered or agreed to enter a plea of guilty to

the offense charged is not evidence of the guilt of any other person, including the

Defendant.

       You must determine whether the testimony of the alleged accomplice has been

affected by self-interest, or by an agreement made with the government, or by his or her

own interest in the outcome of this case, or by prejudice against the Defendant. *




*
 1A Fed. Jury Prac. & Instr. § 15:04 (Westlaw 2019); see also CA8 Crim. Jury Instr. Man. §§ 2.19 & 4.4
(2017) & 1 Mod. Fed. Jury Instr. ¶ 7.01, § 7-5 (Lexis 2020)

                                                  8
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 9 of 38




                                                   5.

                                       Defendant as a witness

          You must judge the testimony of Defendant in the same manner as you judge the

testimony of any other witness in this case.



                                         —or alternatively—



          The defendant in a criminal case has an absolute right under our Constitution not to

testify. The fact that Defendant did not testify must not be discussed or considered in any

way when deliberating and in arriving at your verdict. No inference of any kind may be

drawn from the fact that a defendant decided to exercise his privilege under the

Constitution and did not testify. As stated before, the law never imposes upon a defendant

in a criminal case the burden or duty of calling any witnesses or of producing any

evidence. *




*
    1A Fed. Jury Prac. & Instr. §§ 15:12 & :14 (Westlaw 2020)

                                                    9
          CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 10 of 38




                                                  6.

                               Opinion evidence—expert witness

          The rules of evidence ordinarily do not permit witnesses to testify as to their own

opinions or their own conclusions about important questions in a trial. An exception to this

rule exists as to those persons who are described as “expert” witnesses. An expert witness

is someone who, by education or by experience, may have become knowledgeable in some

technical, scientific, or very specialized area. If such knowledge or experience may be of

assistance to you in understanding some of the evidence or in determining a fact, an expert

witness in that area may state an opinion as to a matter in which he or she claims to be an

expert.

          You should consider each expert opinion received in evidence in this case and give

it such weight, if any, as you may think it deserves. You should consider the testimony of

expert witnesses just as you consider other evidence in this case. If you should decide that

the opinion of an expert witness is not based upon sufficient education or experience, or if

you should conclude that the reasons given in support of the opinion are not sound, or if

you should conclude that the opinion is outweighed by other evidence you may disregard

the opinion in part or in its entirety. As I have mentioned, you—the jury—are the sole

judges of the facts of this case. *




*
 1A Fed. Jury Prac. & Instr. § 14:01 (Westlaw 2019); see also C.A.8 Crim. Jury Instr. Man. § 4.10
(2017)

                                                  10
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 11 of 38




                                                     7.

                                       Consider only the charges

          The defendant is not charged with committing any crime other than the offenses

contained in the indictment. You are here to decide whether the government has proved

beyond a reasonable doubt that the defendant is guilty of the crimes charged. The defendant

is not on trial for any act or any conduct which is not specifically charged in the

indictment. *




*
    1 Mod. Fed. Jury Instr. ¶ 3.01, § 3-3 (Lexis 2019) & 1A Fed. Jury Prac. & Instr. § 12:09 (Westlaw 2020)

                                                     11
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 12 of 38




                                                     8.

                                    Consider each count separately

          The indictment contains five (5) counts. Each count charges the defendant with a

different crime. You must consider each count separately and return a separate verdict of

guilty or not guilty for each. Whether you find the defendant guilty or not guilty as to one

offense should not affect your verdict as to any other offense charged. *




*
    1 Mod. Fed. Jury Instr. ¶ 3.01, § 3-6 (Lexis 2019) & C.A.8 Crim. Jury Instr. Man. § 3.08 (2017)

                                                     12
       CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 13 of 38




                                              9.

           Presumption of innocence, burden of proof, and reasonable doubt

       You must presume the Defendant to be innocent of the crimes charged. Thus the

defendant, although accused of crimes in the indictment, begins the trial with a clean

slate—with no evidence against him.

       The indictment is not evidence of any kind. The law permits nothing but legal

evidence presented in court to be considered in support of any charge against a defendant.

The presumption of innocence alone is sufficient to acquit the Defendant.

       The prosecution always has the burden to prove guilt beyond a reasonable doubt. In

a criminal case, the law never imposes upon a defendant any burden or duty of calling any

witnesses, or producing any evidence.

       A reasonable doubt is a doubt based upon reason and common sense—the kind of

doubt that would make a reasonable person hesitate to act. Proof beyond a reasonable doubt

must, therefore, be proof of such a convincing character that a reasonable person would

not hesitate to rely and act upon it in the most important of his or her own affairs. That

being said, it is not required that the government prove guilt beyond all possible doubt.

       Unless the government proves, beyond a reasonable doubt, that Defendant

committed each and every element of the offenses charged in the indictment, you must find

Defendant not guilty of the offenses. If the jury views the evidence in the case as reasonably




                                             13
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 14 of 38




permitting either of two conclusions—one of innocence, the other of guilt—you must adopt

the conclusion of innocence. *




*
 1A Fed. Jury Prac. & Instr. § 12:10 (Westlaw 2019) (modified). See also CA8 Crim. Jury Instr. Man. §
3.11 (2017) & 1 Mod. Fed. Jury Instr. ¶ 4.01, §§ 4-1 & 4-2 (Lexis 2020)


                                                 14
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 15 of 38




                                                     10.

                                        Submission of indictment

          A copy of the indictment will be provided in the jury room for your review during

your deliberations. You may use this document to read the crimes that the defendant is

charged with committing. You are reminded, however, that an indictment is merely an

accusation and is not to be used by you as any proof of the conduct charged. With that

being said, I will now give you some special instructions regarding the crimes charged. *




*
    1 Mod. Fed. Jury Instr. ¶ 9.04, § 9-4 (Lexis 2020) (modified)

                                                      15
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 16 of 38




                                                   11.

                         Damaging religious real property—elements

        Count 1 of the indictment charges that the Defendant damaged religious real

property, because of the religious character of that same property. In order to meet its

burden of proof for this crime, the government must prove the following five (5) essential

elements, and must prove each element beyond a reasonable doubt—

        One: The defendant defaced, damaged or destroyed religious real property, as

specified in Count 1 of the indictment.

        Two: The defendant did so intentionally.

        Three: The defendant did so because of the religious character of the property.

        Four: The defendant did so in or affecting interstate commerce.

        Five: The defendant did so using a dangerous weapon, explosives, or fire. *




*
 1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-19 (Lexis 2019); see also C.A.11 Patt. Crim. Jury Instr. OI-09
(Westlaw 2020)

                                                   16
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 17 of 38




                                                    12.

                                 Damaging religious real property—
                                     “religious real property”

          The first element that the government must prove beyond a reasonable doubt is that

the defendant intentionally defaced, damaged or destroyed “religious real property.” The

term “religious real property” means a church, synagogue, mosque, religious cemetery, or

other religious real property, including any fixtures or religious objects contained within a

place of religious worship, or real property owned or leased by a nonprofit, religiously

affiliated organization. *




*
    1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-20 (Lexis 2020) & § 247(f)

                                                     17
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 18 of 38




                                                     13.

                                 Damaging religious real property—
                                         intentional acts

          The second element that the government must prove beyond a reasonable doubt is

that the defendant acted intentionally in damaging religious real property stated in the

indictment. To act intentionally means to act deliberately and purposefully. That is, the

defendant’s acts must have been the product of the defendant’s conscious objective rather

than the product of a mistake or accident. *




*
    1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-20 (Lexis 2019); C.A.8 Crim. Jury Instr. Man. § 7.03 (2017)

                                                     18
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 19 of 38




                                                     14.

                               Damaging religious real property—
                        motivation based upon religious nature of property

          The third element that the government must prove beyond a reasonable doubt is that

the defendant damaged the religious real property in question because of the religious

character of the property. To prove this element, the government must prove that the

religious nature of the property was the substantial motivating factor in the defendant’s

actions, such that the defendant would not have acted in the way that he did but for the

religious nature of the property. *




*
    1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-21 (Lexis 2020)

                                                     19
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 20 of 38




                                                 15.

                              Damaging religious real property—
                              in or affecting interstate commerce

       The fourth element that the government must prove beyond a reasonable doubt is

that the defendant’s alleged actions occurred in interstate commerce, or affected interstate

commerce. Whether the alleged actions occurred in or affected interstate commerce is an

essential element of charged offense, and the government is required to prove this element

by means of proof, convincing to you beyond a reasonable doubt.

       “Interstate commerce” means the movement of goods, services, money, or

individuals between two or more states. The government is not required to prove the

defendant knew he was affecting interstate commerce. However, to satisfy the interstate

commerce element, the government must prove the defendant’s conduct affected interstate

commerce in some way. You must decide whether the defendant’s conduct had an actual

effect on interstate commerce, which can be minimal. However, the defendant’s effect on

interstate commerce must be actual, and not merely probable or potential. *




*
 See 1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-22 (Lexis 2019) & C.A.8 Crim. Jury Instr. Man. § 6.18.1951A
& Notes & Comm. Cmt. (2017) (explicating parallel provision of Hobbs Act Robbery statute).

                                                 20
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 21 of 38




                                                     16.

                                Damaging religious real property—
                            use of dangerous weapon, fire, and explosive

          The fifth element that the government must prove beyond a reasonable doubt is that

the defendant committed the alleged acts by means of a dangerous weapon, explosives, or

fire. *




*
    1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-24 (Lexis 2020).


                                                     21
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 22 of 38




                                                  17.

                                 Damaging religious real property—
                                     lesser-included offense
          If your verdict under Count 1 is not guilty, or if after all reasonable efforts, you are

unable to reach a verdict on Count 1, you should record that decision on the verdict form

and go on to consider whether the defendant is guilty of the crime of (lesser-included

offense) under this instruction. *




*
    C.A.8 Crim. Jury Instr. Man. § 3.10 (2017).


                                                  22
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 23 of 38




                                                    18.

                         Obstructing free exercise of religious beliefs—
                                            elements

        Count 2 of the indictment charges that the defendant intentionally obstructed, by

force and threat of force, the free exercise of religious beliefs. In order to meet its burden

of proof for this crime, the government must prove the following six (6) essential elements,

and must prove each element beyond a reasonable doubt—

        One: The defendant obstructed the persons identified in Count 2, in the pursuit and

enjoyment of those persons’ free exercise of religious beliefs.

        Two: The defendant did so by force and threat of force.

        Three: The defendant did so intentionally, and knowing the persons were engaging

in activities in pursuit of their religious beliefs.

        Four: The defendant did so while motivated by hostility to those persons’ religious

beliefs.

        Five: The defendant did so in or affecting interstate commerce.

        Six: The defendant did so using a dangerous weapon, explosives, or fire. *




*
  Defense counsel has found no case or published jury instruction manual which attempts to lay out elements
of § 247(a)(2), charged in Count 2. The statute was at issue in one Eighth Circuit decision, United States v.
Corum, 362 F.3d 489 (8th Cir. 2004), but the elements of the offense are not delineated in that opinion.
Hence, counsel attempts to construct the elements based upon the face of the statute, § 247(a)(2), the
legislative history, e.g., S. Rep. No. 100-324 (1988), and out-of-circuit authorities, e.g., United States v.
Barlow, 41 F.3d 935 (5th Cir. 1994) & United States v. Roof, No. 17-3 (4th Cir.) (12 Joint App. at 5139
(transcript of instructions) & Def. Br. at 240-44 (legal authorities and proposed instruction)).

                                                    23
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 24 of 38




                                                    19.

                           Obstructing free exercise of religious beliefs—
                                           prohibited acts

          The first element that the government must prove beyond a reasonable doubt is that

the defendant obstructed persons identified in Count 2, in the enjoyment of those persons’

free exercise of religious beliefs. This means committing some act which makes it difficult

or impossible to engage in the activities undertaken in pursuit of those persons’ religious

beliefs. *




*
    S. Rep. 100-324 at 5 (1988); Black’s Law Dictionary (Westlaw 11th ed. 2019) (defining “obstruct”).

                                                     24
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 25 of 38




                                                    20.

                         Obstructing free exercise of religious beliefs—
                                    force or threat of force

        The second element that the government must prove beyond a reasonable doubt is

that the defendant used force to commit the acts of obstruction, as just defined. The term

“force” means the exercise and application of physical power. In common usage, “force”

means the use of power, violence, compulsion, or restraint exerted upon or against a person

or thing. *




*
  See S. Rep. 100-324 at 2-5 (1988) (discussing purpose and elements of § 247(a)(2)); Hate Crimes Law §
7:6 (Westlaw 2019) (observing that “force or threat of force” language of § 247(a)(2) is same as 18 U.S.C.
§ 245 & § 248 and 42 U.S.C. § 3631, and concluding that § 247(a)(2) “presumably would be interpreted as
it has been under those statutes”); 1 Mod. Fed. Jury Instr. ¶ 17.02, § 17-12 (Lexis 2019) (instruction as to
§ 245(b) “force or threat of force” element).

                                                    25
         CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 26 of 38




                                                     21.

                         Obstructing free exercise of religious beliefs—
                                  intentional & knowing acts

        The third element that the government must prove beyond a reasonable doubt is that

the defendant acted intentionally and knowingly in obstructing persons in their free

exercise of religious beliefs, as just defined. To act intentionally means to act deliberately

and purposefully. To act intentionally, the defendant’s acts must have been the product of

the defendant’s conscious objective rather than a mistake or accident. To act knowingly,

the defendant must have known the persons were engaging in activities in pursuit of their

religious beliefs. *




*
  S. Rep. 100-324 at 5 (1988) (“Conviction under [§247(a)(2)] requires the prosecutor to show that the
defendant intentionally attempted or did obstruct another from engaging in activities pursuant to that
individual’s religious beliefs and that he or she knew that the person was engaging in the activities pursuant
to religious beliefs.”); see also 1 Mod. Fed. Jury Instr. ¶ 17.03, §§ 17-20 (Lexis 2019) & C.A.8 Crim. Jury
Instr. Man. § 7.03 (2017).

                                                     26
         CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 27 of 38




                                                    22.

                       Obstructing free exercise of religious beliefs—
                  motivation based upon hostility to others’ religious beliefs

        The fourth element that the government must prove beyond a reasonable doubt is

that the defendant’s acts of obstruction were motivated by hostility to the persons’ religious

beliefs. Hostility to religious beliefs means a deep-seated ill will toward those religious

beliefs. *




*
  See S. Rep. 100-324 at 2-5 (1988) (purpose of statute is to proscribe “violence motivated by hostility to
religion”).

                                                    27
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 28 of 38




                                                 23.

                       Obstructing free exercise of religious beliefs—
                            in or affecting interstate commerce

       The fifth element that the government must prove beyond a reasonable doubt is that

the defendant’s alleged actions occurred in interstate commerce, or affected interstate

commerce. Whether the alleged actions occurred in or affected interstate commerce is an

essential element of charged offense, and the government is required to prove this element

by means of proof, convincing to you beyond a reasonable doubt.

       “Interstate commerce” means the movement of goods, services, money, or

individuals between two or more states. The government is not required to prove the

defendant knew the defendant was affecting interstate commerce. However, to satisfy the

interstate commerce element, the government must prove the defendant’s conduct affected

interstate commerce in some way. You must decide whether the defendant’s conduct had

an actual effect on interstate commerce, which can be minimal. However, the defendant’s

effect on interstate commerce must be actual, and not merely probable or potential. *




*
 See 1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-22 (Lexis 2020) & C.A.8 Crim. Jury Instr. Man. § 6.18.1951A
(2017) (explicating parallel provision of Hobbs Act Robbery statute).

                                                 28
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 29 of 38




                                                     24.

                           Obstructing free exercise of religious beliefs—
                           use of dangerous weapon, fire, and explosive

          The sixth element that the government must prove beyond a reasonable doubt is that

the defendant committed the alleged acts by means of a dangerous weapon, explosives, or

fire. *




*
    See 1 Mod. Fed. Jury Instr. ¶ 17.03, § 17-24 (Lexis 2020).


                                                     29
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 30 of 38




                                                  24A.

                          Obstructing free exercise of religious beliefs —
                                     lesser-included offense
          If your verdict under Count 2 is not guilty, or if after all reasonable efforts, you are

unable to reach a verdict on Count 2, you should record that decision on the verdict form

and go on to consider whether the defendant is guilty of the crime of (lesser-included

offense) under this instruction. *




*
    C.A.8 Crim. Jury Instr. Man. § 3.10 (2017).


                                                  30
          CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 31 of 38




                                                   25.

           Conspiracy to commit federal felonies by means of fire and explosives—
                                          elements

          Count 3 of the indictment charges that the defendant conspired to commit federal

felonies by means of fire and explosives. In order to meet its burden of proof for this crime,

the government must prove the following three (3) essential elements, and must prove each

element beyond a reasonable doubt—

          One: On or about August 5, 2017, Defendant reached an agreement with Michael

McWhorter and Joe Morris to use fire or an explosive to commit felonies which may be

prosecuted by the federal government.

          Two: The defendant voluntarily and intentionally joined in the agreement.

          Three: At the time the defendant joined in the agreement, the defendant knew the

purpose of the agreement.

          Four: While the agreement was in effect, a person or persons who had joined in the

agreement knowingly did one or more acts for the purpose of carrying out or carrying

forward the agreement. *




*
    See C.A.8 Crim. Jury Instr. Man. § 5.06A-1 (Supp. 2019) (modified) & § 844(m)

                                                   31
          CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 32 of 38




                                                   26.

           Conspiracy to commit federal felonies by means of fire and explosives—
                                 membership in conspiracy

          Count 3 requires the government to prove beyond a reasonable doubt that the

defendant knowingly, willfully and voluntarily became a member of the conspiracy

charged in the indictment. If you are satisfied that a conspiracy charged in the indictment

existed, you must next ask yourselves who the members of that conspiracy were. In

deciding whether the defendant was a member of the conspiracy, you should consider

whether the defendant knowingly and willfully joined the conspiracy.

          I want to caution you that mere knowledge or acquiescence, without participation,

in the unlawful plan is not sufficient to prove conspiracy. Moreover, the fact that the acts

of a defendant, without knowledge, merely happen to further the purposes or objectives of

the conspiracy, does not make the defendant a member. More is required under the law.

          What is necessary is that the defendant must have participated with knowledge of at

least some of the purposes or objectives of the conspiracy and with the intention of aiding

in the accomplishment of those unlawful ends. I will now instruct you on the conspiracy

as claimed in the indictment. *




*
    See C.A.8 Crim. Jury Instr. Man. § 5.06A-2 (2017)

                                                   32
       CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 33 of 38




                                            27.

       Conspiracy to commit federal felonies by means of fire and explosives—
                            alleged object of conspiracy

       Count 3 of the indictment alleges that the goal of the alleged conspiracy was to

commit federal felonies by means of fire and explosives. In order to decide whether the

government has proved that defendant joined the conspiracy described in Count 3, you will

need to know more about the alleged goal of the conspiracy. I will tell you about this now.

       As I have just mentioned, the alleged goal of the conspiracy was the commission of

a federal felony by means of fire and explosives. This alleged goal has the following

elements.

       One: Commission of the federal felonies alleged in Count 1 and Count 2 of the

indictment, which were the subject of my earlier instructions.

       Two: Use of fire and explosives to commit those federal felonies. To use fire or an

explosive to commit a crime means to use it in such a way that is an integral part of the

commission of the crime, and not something incidental or that merely happened to facilitate

or assist in the commission of the crime.




                                            33
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 34 of 38




                                                    28.

    Carrying and using destructive device during and in relation to crimes of violence—
                                         elements

          Count 4 of the indictment charges that the defendant carried and used a destructive

device during and in relation to a crime of violence. In order to meet its burden of proof

for this crime, the government must prove the following two (2) essential elements, and

must prove each element beyond a reasonable doubt—

          One: The defendant committed the offenses alleged in Count 1 and Count 2 of the

indictment, which were the subject of my earlier instructions.

          Two: The defendant knowingly used and carried a destructive device, during and in

relation to those offenses. *




*
    C.A.8 Crim. Jury Instr. Man. § 6.18.924C-2 (Supp. 2019) & § 924(c)(1)(B)(ii)

                                                    34
        CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 35 of 38




                                            29.

                              The term “destructive device”

        The term “destructive device” means—

(A) any explosive, incendiary, or poison gas— (i) bomb, (ii) grenade, (iii) rocket having a
propellant charge of more than four ounces, (iv) missile having an explosive or
incendiary charge of more than one-quarter ounce, (v) mine, or (vi) device similar to any
of the devices described in the preceding clauses;

(B) any type of weapon (other than a shotgun or a shotgun shell which the Attorney
General finds is generally recognized as particularly suitable for sporting purposes) by
whatever name known which will, or which may be readily converted to, expel a
projectile by the action of an explosive or other propellant, and which has any barrel with
a bore of more than one-half inch in diameter; and

(C) any combination of parts either designed or intended for use in converting any device
into any destructive device described in subparagraph (A) or (B) and from which a
destructive device may be readily assembled.

The term “destructive device” shall not include any device which is neither designed nor
redesigned for use as a weapon; any device, although originally designed for use as a
weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or
similar device; surplus ordnance sold, loaned, or given by the Secretary of the Army
pursuant to the provisions of section 7684(2), 7685, or 7686 of title 10; or any other
device which the Attorney General finds is not likely to be used as a weapon, is an
antique, or is a rifle which the owner intends to use solely for sporting, recreational or
cultural purposes.*




* 18 U.S.C. § 921 (a)(4)



                                            35
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 36 of 38




                                                    30.

    Carrying and using destructive device during and in relation to crimes of violence—
                  definition of use/carry and “during and in relation to”

          To prove that the defendant used or carried a destructive device as alleged in Count

4, the government must prove beyond a reasonable doubt the active employment of the

device by the defendant during and in relation to the commission of the crime of violence.

          To prove the defendant’s use or carrying of a destructive device as alleged in Count

4 was “during and in relation to” the offenses described in Count 1 and Count 2, the

government must prove beyond a reasonable doubt that the device was within his control

in a way that it furthered commission or the crime of violence, or was an integral part of

the commission of the crime of violence

          The prove Count 4, the government must first prove that the defendant committed

the offenses charged in Count 1 and Count 2. If you reach a not guilty verdict on Count 1

or Count 2, you must find the defendant not guilty of Count 4. *




*
    C.A.8 Crim. Jury Instr. Man. § 6.18.924C-2 (Supp. 2019) & § 924(c)(1)(B)(ii)

                                                    36
           CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 37 of 38




                                                    31.

                          Possession of unregistered destructive device—
                                            elements

          Count 5 of the indictment charges that the defendant possessed an unregistered

destructive device. In order to meet its burden of proof for this crime, the government must

prove the following three (3) essential elements, and must prove each element beyond a

reasonable doubt—

          One: On or about August 5, 2017, defendant had possession of a destructive device.

           Two: The defendant had knowledge that what he was possessing was a destructive

device.

          Three: The destructive device was not registered to the defendant in the National

Firearms Registration and Transfer Record. *




*
    C.A.8 Crim. Jury Instr. Man. § 6.26.5861 (2017) & § 924(c)(1)(B)(ii)

                                                     37
       CASE 0:18-cr-00150-DWF-HB Doc. 237 Filed 09/29/20 Page 38 of 38




                                     IV. Conclusion

       In sum, Defendant Hari requests that the Court supply these instructions to the jury,

subject to modification or supplementation based upon presentations offered during the

course of the trial proceedings.

Dated: September 29, 2020                     Respectfully submitted,


                                              s/Shannon Elkins


                                              SHANNON ELKINS
                                              Attorney ID No. 332161
                                              Attorney for Mr. Hari
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415

                                              s/James S. Becker


                                              JAMES S. BECKER
                                              Attorney ID No. 388222
                                              Attorney for Mr. Hari
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415




                                            38
